OPINION OF THE COURT BY
FREAR, J.
This is assumpsit for $64.90 costs adjudged in certain proceedings in the Circuit Court to be paid to the plaintiff herein "by a party whose attorneys were the present defendants. The ¡action is based on subdivision C of Buie 24 of the Circuit Courts, *259which reads: “Attorneys shall be liable for costs of court incurred by their respective clients.” The question raised by this appeal on points of law from the District Court is whether a party in whose favor a judgment for costs has been entered in the Circuit Court may under this Kule sue in assumpsit the attorney of the opposite party for the costs, upon the failure of such opposite party to pay the costs himself. The present case was begun after execution had issued against the party in the Circuit Court case and had been returned unsatisfied. The District Magistrate found for the plaintiff herein.
Hitchcock & 'Wise for plaintiff.
Defendants in person.
In our opinion “costs of court,” referred to in the Kule, cover only what are strictly costs of court. They do not include “fees” or “disbursements.” In the present case most, if not all, the costs sued for were of the latter classes.
Eurther, even as to costs of court proper, in our opinion assumpsit does not lie in favor of a party against an attorney under the Kule in question. This Kule was made for the protection of the court, not for the protection of the parties.
The appeal is sustained, the judgment appealed from reversed and the case remanded to the District Magistrate to enter judgment for defendants.